 
QUIT CLAIM MINERAL DEED
 
THIS INDENTURE, made the 9th day of April, 2010, between RUSSELL B.
PACE, JR., of 2139 Bybee's Church Road, Palmyra, Virginia 22963, "Grantor", to
TEEN GLOW MAKEUP, INC. (name change to American Power Corp. in process), a
Nevada Corporation, of 16 Market Square Centre, 1400 16th Street, Suite 400,
Denver, Colorado, "Grantee".
 
WITNESSETH:
 
 
Grantor, for good and valuable consideration paid to him by Grantee, the receipt
of which is hereby acknowledged, does hereby convey, remise, and forever quit
claim unto Grantee, and to its successors and assigns forever, all mineral
rights located under real property in Judith Basin County, Montana as described
on the attached Exhibit A which by this reference is a part hereof. This
transfer does not include any Coal rights.
 
This property comes with all tenements, hereditaments, and appurtenances thereto
belonging and also all of the estate, right, title, interest, property,
possession, claim and demand whatsoever, as well in law as in equity, of the
Grantor, of, in, or to the premises to have and to hold with the appurtenances
unto Grantee and to its successors and assigns forever. This deed transfers all
mineral rights (except Coal), all oil rights and all gas rights owned by Grantor
in the property described on the attached Exhibit A.
 
The Grantee shall also obtain all surface use rights now held by Grantor as
derived and described in the Quit Claim Deed dated March 1, 1965 and recorded in
Book 156, Page 186 at the Judith Basin County Clerk and Recorder office. The
surface rights described in that deed consist of the right to use such surface
as may be necessary for exploring for and mining or otherwise extracting and
carrying away said minerals. That deed also provides Grantor and its successors
and assigns the full power to take all usual, necessary and convenient means for
working, getting out, laying up, dressing, making merchantable and the taking
away of said coal without liability or responsibility for any depression or
subsidence of or injury or damage to the surface of said premises or the
buildings or machinery thereon in any manner caused by the working, getting out,
laying up, or carrying away of said minerals.


Reserving, however, to the Grantor and his heirs, successors and assigns, a
Royalty interest in and to all the mineral rights including oil and gas, but
excepting coal, in, under or that may be produced or mined from the above
described lands, equal to twenty percent (20%) of all royalties, fees, or other
payments received by the then owner of said mineral rights from the lease of
said mineral rights or any portion thereof, and twenty percent (20%) of all net
cash proceeds and/or other considerations received by the then owner of said
mineral rights from the sale or other disposition of said mineral rights, or any
portion thereof, with the further right of Grantor to receive a full accounting
of all information needed to support his right to the royalty payments due, said
Royalty to be delivered to Grantor free of all costs of production.
 
IN WITNESS WHEREOF, the Grantor has set his hand & seal the day and year first
hereinbefore written.
/s/Russell B Pace Jr.
RUSSELL B. PACE JR.

 
STATE OF MONTANA )
: ss.
County of FERGUS)

 


 
On this 9th day of April, 2010, before me, the undersigned, a Notary Public for
the State of Montana, personally appeared, RUSSELL B. PACE, JR., known to me to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same.
[Missing Graphic Reference]
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official Notarial
Seal the day and year first hereinabove written.
 
/s/ Robin Fleming
Robin Fleming
Notary Public for the State of Montana
Residing at: Lewistown, MT
My Commission expires: March 15, 2011
QUIT CLAIM COAL MINERAL DEED
 
    THIS INDENTURE, made the 9th day of April, 2010, between JBM
ENERGY COMPANY, LLC., of 2139 Bybee's Church Road, Palmyra, Virginia 22963,
"Grantor", to TEEN GLOW MAKEUP, INC. (name change to American Power Corp. in
process), a Nevada Corporation, of 16 Market Square Centre, 1400 16w Street,
Suite 400, Denver, Colorado, "Grantee".
 
WITNESSETH:
 
    Grantor, for good and valuable consideration paid to it by Grantee, the
receipt of which is hereby acknowledged, does hereby convey, remise, and forever
quit claim unto Grantee, and to its successors and assigns forever, all coal
rights located under real property in Judith Basin County; Montana as described
on the attached Exhibit A which by this reference is a part hereof. This
transfer includes only Coal rights.
 
    This property comes with all tenements, hereditaments, and appurtenances
thereto belonging and also all of the estate, right, title, interest, property,
possession; claim and demand whatsoever, as well in law as in equity, of the
Grantor, of, in, or to the premises to have and to hold with the appurtenances
unto Grantee and to its successors and assigns forever. This deed transfers all
Coal rights that the Grantor owns.
 
    The Grantee shall also obtain all surface use rights now held by Grantor as
derived from its successors and described in the Quit Claim Deed dated March 1,
1965 and recorded in Book 156, Page 186 at the Judith Basin County Clerk and
Recorder office. The surface rights described in that deed consist of the right
to use such surface as may be necessary for exploring for and mining or
otherwise extracting and carrying away said coal. That deed also provides
Grantor and its successors and assigns the full power to take all usual,
necessary and convenient means for working, getting out, laying up, dressing,
making merchantable and the taking away of said coal without liability or
responsibility for any depression or subsidence of or injury or damage to the
surface of said premises or the buildings or machinery thereon in any manner
caused by the working, getting out, laying up, or carrying away of said coal.
 
    Reserving, however, to the Grantor and its successors and assigns, a Royalty
interest in and to all the coal, in, under or that may be produced or mined from
the above described lands, equal to Twenty Five Cents ($0.25) per ton of coal as
and when mined or otherwise utilized, with the further right to Grantor to
receive a full accounting of all information needed to support its right to the
royalty payments due, said Royalty to be delivered to Grantor free of all costs
of production.
 
IN WITNESS WHEREOF, the Grantor has set his hand & seal the day and year first
hereinbefore written.
By: /s/ Russell B. Pace, Jr.
JBM ENERGY COMPANY, LLC
A Delaware Limited Liability Company RUSSELL B. PACE, JR. Manager


 
On this 9th day of April, 2010, before me, the undersigned, a Notary Public for
the State of
 
Montana, personally appeared, RUSSELL B. PACE, JR. in his capacity as Manager of
JBM Energy Company, LLC, known to me to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official Notarial
Seal the day and year first hereinabove written.
 
 


/s/ Robin Fleming
Robin Fleming
Notary Public for the State of Montana
Residing at: Lewistown, MT
My Commission expires: March 15, 2011
 

